Duncan, J.,
dissenting in part: The chief issue presented by this petition is whether the testator intended that remainder interests in four of five shares of the residue, following separate life estates therein, should go to heirs in the descending line of the respective ■ life beneficiaries who have survived him, or to a fund for charity which he established and identified as “Trust Fund No. 4.” The view adopted by the majority of the court appears to rest upon the supposition that a gift over to charity of the remainder interests in all shares of the residue must have been intended because of a “pattern” discerned in other clauses of the will which “was intended to carry over to paragraph XIII,” the residuary clause.
A different view appears to me to be required by the express language of Clause XIII (b), and by the surrounding circumstances disclosed by the record. Since the testator directed that the charitable fund should take the remainder interest in any share, the life beneficiary of which should die without heirs in the descending line, the implication is that otherwise the heirs were to take the remainder. Specifically, the will provides: “If any of the above-named [life beneficiaries] leave no heirs in the descending line, then I give and bequeath his or her share to [the plaintiff], in trust, however, to be known as . . . Trust Fund No. 4 .... ” By inference, the testator intended that if the “above-named” persons should leave heirs in the descending line, then the heirs should take the share.
Since Mary Hamilton is survived by a son, Trust Fund No. 4 clearly cannot qualify, under the quoted provision, to take “her share.” No other provision of the will entitles the charitable fund to take. Consequently I am of the opinion that Mary’s surviving son was intended to take the remainder interest in her share. The *503same principle should’ apply to the other shares, the interest of the charitable fund depending upon a failure of heirs in the descending line surviving the life beneficiary of the particular share. The contrary view, to my thinking, nullifies the purpose of the quoted provision of Clause XIII (b).